Mr. Justice O’Connor delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 863*—what evidence should not be included in certificate of evidence. Where a cause has been referred to a master to take and report the evidence and his conclusions, evidence other than that heard before him should not be included in the certificate of evidence filed on prosecution of writ of error. 2. Equity, § 438*—when evidence not before master not considered. Where a cause has been referred to a master to take and report the evidence and his conclusions, it is not competent that other evidence be considered. 3. Appeal and error, § 855*—when certificate of evidence unnecessary on error. A certificate of evidence is unnecessary and has no proper place in the record on writ of error where all the evidence is taken before the master and included in his report. 4. Appeal and error, § 1399*—when findings of master conclusive. The finding of a master, where no objections are filed to his report, are conclusive. 5. Appeal and error, § 484*—when objections prerequisite to review of findings. Objections to the findings of a master are a prerequisite to review of findings of fact. 6. Appeal and error, § 1094*—when briefs containing vituperative language stricken from files. Briefs and arguments containing vituperative, unwarranted and impertinent expressions as to opposing counsel, masters in chancery and judges of the court before whom a case was heard, will be ordered stricken from the files.